Citation Nr: 1043799	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-16 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable initial evaluation for an 
original grant of service connection for residuals of a navicular 
fracture, right foot, with residual loose fragment.

2.  Entitlement to service connection for bilateral 
osteoarthritis of the feet, to include as secondary to service-
connected residuals of a navicular fracture, right foot.

3.  Entitlement to service connection for bilateral 
osteoarthritis of the knees, status post bilateral total knee 
arthroplasties (TKAs), to include as secondary to service-
connected residuals of a navicular fracture, right foot.

4.  Entitlement to service connection for bilateral 
osteoarthritis of the hips, status post bilateral hip 
arthroplasties, to include as secondary to service-connected 
residuals of a navicular fracture, right foot.

5.  Entitlement to service connection for lumbar spine 
degenerative disc disease (DDD), status post fusion, to include 
as secondary to service-connected residuals of a navicular 
fracture, right foot.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1961.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the Veteran service 
connection and a noncompensable evaluation for residuals of a 
navicular fracture, right foot, with residual loose fragment 
(effective from December 18, 2006), and denied his claims of 
entitlement to service connection for bilateral osteoarthritis of 
the feet, bilateral osteoarthritis of the knees, status post 
bilateral TKAs, bilateral osteoarthritis of the hips, status post 
bilateral hip arthroplasties, and lumbar spine DDD, status post 
fusion, to include consideration of all as secondary to service-
connected residuals of a navicular fracture, right foot.

The Board notes that as this case is based on an appeal of an 
original grant of service connection for residuals of a right 
foot fracture, effective from December 18, 2006, consideration 
must be given regarding whether the case warrants the assignment 
of separate ratings for this disability for separate periods of 
time, from December 18, 2006, to the present, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran and his representative at the time, Disabled American 
Veterans, appeared with his spouse at the RO in April 2010 to 
present oral testimony and evidence in support of his appeal 
before the undersigned traveling Veterans Law Judge.  The Board 
notes that a transcript of this hearing has been obtained and 
associated with the Veteran's claims file for its consideration.  
(Since the time of the hearing, the Veteran has appointed a 
private attorney, Carol J. Ponton, Esq., to be his representative 
in the current appeal.  See VA Form 21-22a, signed by the 
appellant and dated July 1, 2010.)

Oral statements presented by the Veteran at his April 2010 Board 
hearing indicate that he is also claiming entitlement to service 
connection for a chronic cervical spine disability.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.

For the reasons that will be further discussed below, the appeal 
is REMANDED to the VA Regional Office that is the agency of 
original jurisdiction over the current appeal.  VA will notify 
the appellant and his representative if further action is 
required on their part.


REMAND

At his April 2010 hearing, the Veteran testified that his private 
treating physician, whom he identified as "Dr. Garrison," had 
informed him that his present orthopedic disabilities of his feet 
were secondary to gait alterations imposed upon him by his 
service-connected right foot fracture residuals.  Orthopedic 
treatment notes dated in March 2007 that have been associated 
with the evidence establish that the Veteran was receiving 
therapy from Stephanie B. Garrison, M.D.  The Veteran further 
indicated in his testimony that Dr. Garrison, based on his 
personal discussions with her regarding his individual case, was 
professionally supportive of his general contention that his 
claimed low back, bilateral hip, bilateral knee, and bilateral 
foot disabilities due to osteoarthritis were all secondary to the 
sustained disruption to his orthopedic system caused by gait and 
motion alterations attributable to his service-connected right 
foot fracture.  The Veteran indicated at the time of the hearing 
that Dr. Garrison would be inclined, at his request, to present a 
written nexus opinion in this regard, but that the Veteran was 
unable to obtain such an opinion from her in time for submission 
at the hearing and requested that the record be held open for 60 
days for him to do so.  Subsequently, his attorney requested an 
extension for additional time to obtain the opinion, but 
thereafter no further evidence was submitted, nor an explanation 
as to its availability or unavailability.  As VA has been placed 
on notice of the possible existence of a clinical opinion that 
would be extremely relevant to, and probative of the service-
connection claims presently on appeal, and as no prior attempts 
have been undertaken by VA to solicit such evidence from Dr. 
Garrison on the Veteran's behalf, pursuant to VA's duty to 
assist, the Board will remand the current appeal to the RO for 
further evidentiary development, to include an attempt to obtain 
treatment records and a nexus opinion from Stephanie B. Garrison, 
M.D.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); Moore 
v. Derwinski, 2 Vet. App. 375, 376 (1992); Gross v. Derwinski, 
2 Vet. App. 551, 552 (1992). 

The most current VA orthopedic examination addressing the 
severity of the Veteran's right foot fracture residuals is a VA 
examination conducted over three years earlier in July 2007.  At 
his videoconference hearing in April 2010, the Veteran presented 
testimony indicating that his orthopedic symptoms associated with 
his right foot fracture residuals had worsened since the time of 
the July 2007 VA examination.  In this regard, the Veteran 
testified to experiencing problems maintaining his balance while 
walking and standing, problems negotiating uneven surfaces when 
walking, limitation of motion on flexion, dorsiflexion, and 
hyperextension, and also characteristic uneven wear on his shoes 
due to gait alterations imposed by his right foot fracture 
residuals, whereas the July 2007 examination indicated no such 
problems.  Therefore, as it is implicit in the Veteran's oral 
statements at his April 2010 hearing that his orthopedic 
disability has worsened in the time that has elapsed since the 
July 2007 examination, he should be scheduled for a new VA 
examination to evaluate the current state of his right foot 
fracture residuals, with the examiner basing his/her assessment 
of such within the context of the Veteran's clinical history as 
depicted in any pertinent medical records obtained.  (See Green 
v. Derwinski, 1 Vet. App. 121 (1991): fulfillment of the VA's 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination which takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See also 
Weggenmann v. Brown, 5 Vet. App. 281 (1993): where a veteran 
claims that his disability is worse than when originally rated, 
and the available evidence is too old for an adequate evaluation 
of his current condition, VA's duty to assist includes providing 
a new medical examination.)

The Board also notes that the pertinent private and VA orthopedic 
treatment records associated with the Veteran's claims file are 
current only up to 2007, with indications at the Veteran's April 
2010 hearing that he continued to receive ongoing treatment for 
his orthopedic disabilities, thus indicating additional pertinent 
clinical records that remain outstanding.  Therefore, on remand 
the RO should contact the Veteran and request that he provide a 
detailed summary of all sources of treatment for his orthopedic 
disabilities as they pertain to his feet, knees, hips, and lumbar 
spine, both private and VA, which was received by him from 2007 
to the present.  After obtaining the necessary waivers as 
appropriate, the RO should then attempt to obtain these 
outstanding records (if any) for inclusion in the evidence.

Although the report of the July 2007 VA examination contains 
negative medical opinions addressing the issue of the 
relationship between the Veteran's claimed disabilities and his 
military service, in view of the possibility that probative nexus 
evidence may be obtained during the course of this evidentiary 
development, the examiner who provided the July 2007 nexus 
opinions (or, if the examiner is unavailable, an appropriate 
clinician) should be afforded an opportunity to review the new 
evidence obtained and present an addendum opinion to the July 
2007 nexus opinion, providing a detailed rationale as to why 
he/she affirms or concurs with the prior opinion, or revises it, 
in the context of the new evidence obtained and the Veteran's 
pertinent medical history.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all healthcare providers, both VA and 
private, who treated him for orthopedic 
complaints relating to his feet, knees, 
hips, and lumbar spine since 2007.  After 
obtaining the necessary waivers, the RO 
should obtain copies of those pertinent 
records not already associated with the 
evidence.  

2.  After obtaining the necessary waivers, 
the RO should contact Stephanie B. 
Garrison, M.D., and request that she 
provide a statement regarding her opinion, 
if she has one, as to the likelihood that 
the Veteran's bilateral foot 
osteoarthritis, bilateral osteoarthritis of 
the knees (status post bilateral TKAs), 
bilateral osteoarthritis of the hips 
(status post bilateral hip arthroplasties), 
and lumbar DDD (status post disc fusion), 
are each individually or collectively 
secondary to his service-connected right 
foot fracture residuals.

If the RO is unable to obtain an opinion 
from Dr. Garrison, or any records 
identified as relevant by the Veteran, it 
should state the reasons why such opinion 
and/or records were unobtainable.

3.  After the above development has been 
undertaken, the RO should provide the 
Veteran with an orthopedic examination to 
determine the current state of his service-
connected right foot fracture residuals.  
The Veteran's claims file and his relevant 
clinical history should be made available 
for the examiner's review in connection 
with the examination, and the examiner 
should note in his/her report that the 
Veteran's claims file has been reviewed.  
All findings should be reported in detail.  
Following the examination, the examiner 
should present clinical findings in the 
examination report with regard to the 
following:

(a.)  Are the Veteran's right foot 
fracture residuals currently 
manifested by symptoms that would 
produce a level of right foot 
impairment that can be 
characterized as moderate?  (See 38 
C.F.R. § 4.71a, Diagnostic Code 
5284.)  

(b.)  Are the Veteran's right foot 
fracture residuals currently 
manifested by symptoms that would 
produce a level of right foot 
impairment that can be 
characterized as moderately severe?  
(See 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.)

(c.)  Are the Veteran's right foot 
fracture residuals currently 
manifested by symptoms that would 
produce a level of right foot 
impairment that can be 
characterized as severe?  (See 38 
C.F.R. § 4.71a, Diagnostic Code 
5284.)

The examiner should provide a complete 
rationale for any opinion provided.  If 
he/she is unable to provide an opinion 
without resorting to speculation or 
conjecture, he/she should so state in 
his/her discussion and explain why.

4.  After the above development has been 
undertaken, the examiner who provided the 
July 2007 nexus opinions that found no 
relationship between the Veteran's service-
connected right foot fracture residuals and 
his bilateral foot osteoarthritis, 
bilateral osteoarthritis of the knees 
(status post bilateral TKAs), bilateral 
osteoarthritis of the hips (status post 
bilateral hip arthroplasties), and lumbar 
DDD (status post disc fusion), should be 
afforded an opportunity to review the new 
evidence obtained during this remand and 
thereafter present an addendum opinion to 
the July 2007 nexus opinion, providing a 
detailed rationale as to why he/she affirms 
or concurs with the prior opinion, or 
revises it, in the context of the new 
evidence obtained and the Veteran's 
pertinent medical history.  

If the examiner who presented the July 2007 
nexus opinion is unavailable, the RO should 
assign the claims file to an appropriate 
clinician to provide the addendum opinion 
requested above.

5.  Afterwards, the RO should review the 
claims file to ensure that the 
aforementioned development and remand 
instructions have been fully and properly 
executed.  Any noncompliance found should 
be rectified with the appropriate 
development.  

6.  Thereafter, the RO should readjudicate 
the Veteran's claims of entitlement to an 
initial compensable evaluation for right 
foot fracture residuals from December 18, 
2006, and entitlement to service connection 
for bilateral osteoarthritis of the feet, 
bilateral osteoarthritis of the knees 
(status post bilateral TKAs), bilateral 
osteoarthritis of the hips (status post 
bilateral hip arthroplasties), and lumbar 
spine DDD (status post fusion), to include 
consideration of each as secondary to 
service-connected residuals of a navicular 
fracture, right foot.  

If the maximum benefit sought on appeal 
remain denied with respect to the claim for 
a compensable initial rating for residuals 
of a right foot fracture and/or the claims 
for service connection for bilateral 
osteoarthritis of the feet, bilateral 
osteoarthritis of the knees (status post 
bilateral TKAs), bilateral osteoarthritis 
of the hips (status post bilateral hip 
arthroplasties), and lumbar spine DDD 
(status post fusion), the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review, if 
appropriate.  The Board intimates no 
opinion as to the outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

